DETAILED ACTION
This office action is in response to application filed on October 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The examiner submits that the specification mentions multiple documents incorporated by reference, however, these documents have not been listed in an Information Disclosure Statement. 
As a courtesy, the following references listed in the specification are being cited on the PTO-892 form:
U.S. Pat . No. 5,001,675 
U.S. Pat . No. 5,138,263
U.S. Pat . No. 5,331,331 
U.S. Pat . No. 5,491,448 
U.S. Pat . No. 6,181,138 
U.S. Pat . No. 6,163,155 
U.S. Pat . No. 8,378,908 
U.S. Pat . No. 8,471,563 
U.S. Pat . No. 8,604,796 
U.S. Pat . No. 9,140,817 
U.S. Pat . No. 9,366,780 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: X-Z steerable antenna “154” in Fig. 18, as described in the disclosure (at [0099]-[0104]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0087]: Language “Wisler et al., (U.S. Pat. No. 9,885,900, herein referred to as Wisler 2006” appears to refer to a particular U.S. Patent, however, the listed number does not have Wisler as an inventor or assignee. Similar language is recited at [0151]. The examiner suggests to check the number of the patent and provide the adequate number in an Information Disclosure Statement for consideration by the Office.  
[0092]: Language “An antenna wire 102 is positioned about ferrite rods 96a in opposite directions” should read “An antenna wire 102 is positioned about ferrite rods 96 in opposite directions” in accordance with details of Fig. 14.
[0094]: Language “An tuning circuit 112 is connected to a Trans-Receiver Circuit (not shown) via a connector 113” should read “A tuning circuit 112 is connected to a Trans-Receiver Circuit (not shown) via a connector 113” to correct for minor informalities.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “the magnetic dipole based antenna comprising at least two slot based magnetic dipoles, the slot based magnetic dipoles comprising” should read “the magnetic dipole based antenna comprising at least two slot based magnetic dipoles, the at least two slot based magnetic dipoles comprising” to provide appropriate antecedence basis.
Claim language “a continuous antenna wire passing through the slots and the wire holes via a first route and turning around and repassing through the slots and wire holes via a second route, wherein two wire segments in each slot pass above and below the ferrite rod, the continuous wire further connecting to and from the transceiver electronic system through one or more wire holes” should read “a continuous antenna wire passing through the slots and the wire holes via a first route and turning around and repassing through the slots and the wire holes via a second route, wherein two wire segments in each slot pass above and below the ferrite rod, the continuous antenna wire further connecting to and from the transceiver electronic system through one or more wire holes” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the slots and the at least two slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the at least two slot based magnetic dipoles being at one axial location on the drill collar segment and in phase forming a collective axial antenna” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the slots and the at least two slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the at least two slot based magnetic dipoles being at one axial location on the drill collar segment, wherein the continuous antenna wire is arranged such that two groups of the at least two slot based dipoles are formed, .  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the slots and the at least two slot based magnetic dipoles are in an axial direction and are disposed into three groups azimuthally distributed about an axis of the drill collar segment, the at least two slot based magnetic dipoles being at one axial location on the drill collar segment” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the slots and the at least two slot based magnetic dipoles are parallel in a cross-axial direction and are in phase forming a collective cross-axial antenna, the transceiver electronics system further comprising a subsystem for obtaining a tool face angle of a cross-axial axis” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read “The method of claim 5, wherein the at least two slot based magnetic dipoles are disposed into two axially-distributed groups wherein the two axially-distributed groups are 180 degrees apart azimuthally about a center axis of the drill collar segment” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the slots and the at least two slot based magnetic dipoles are in a cross-axial direction, wherein the continuous antenna wire is arranged such that two groups of slot based dipoles are formed, the slot based magnetic dipoles in each group are in phase and the two a cross-axial axis” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein the at least two slot based magnetic dipoles consist of two groups, with a first group of axial slot based dipoles and a second group of cross-axial dipoles in a cross-axial direction in phase, forming a collective slant antenna; and, the transceiver electronics system further comprising a subsystem for obtaining a tool face angle” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read “The method of claim 8, wherein the transceiver electronics system further comprises subsystems for dividing face space into several bins and collecting and averaging the receiver data in each bin” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read “The method of claim 10, wherein the transceiver electronics system further comprises subsystems for processing binned data into a data distribution over the tool face angle” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language should read “The method of claim 10, wherein the transceiver electronics system further comprises subsystems for transforming binned data into coefficients of a Fourier series of the tool face angle” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Claim language “wherein at least one of the transmitter antennas or the receiver antennas in the antenna system is a magnetic dipole based antenna comprising several slot based magnetic dipoles, the slot based magnetic dipoles comprising” should read “wherein at least one of the at least one transmitter antenna or the at least one receiver antenna in the antenna system is a magnetic dipole based antenna comprising several slot based magnetic dipoles, the several slot based magnetic dipoles comprising” to provide appropriate antecedence basis.  
Claim language “a plurality of wire holes beneath the outer surface connecting adjacent slots and connecting slots with the transceiver electronics system” should read “a plurality of wire holes beneath the outer surface connecting adjacent slots and connecting the plurality of slots with the transceiver electronics system” to provide appropriate antecedence basis.  
Claim language “a first continuous wire passing through a first set of the slots via the wire holes in a first route and turns around to repass through the first set of the slots and wire holes via a second route, wherein a first wire segment is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot” should read “a first continuous wire passing through a first set of the plurality of slots via the plurality of wire holes in a first route and turns around to repass through the first set of the plurality of slots and the plurality of wire holes via a second route, wherein a first wire segment is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot” to provide appropriate antecedence basis.  
Claim language “a second continuous wire passing through a second set of the slots via the wire holes in a third route and turns around to repass through the second set of the slots and wire holes in a fourth route, wherein a first wire segment of the second continuous wire is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot” should read “a second continuous wire passing through a second set of the plurality of slots via the plurality of wire holes in a third route and turns around to repass through the second set of the plurality of slots and the plurality of wire holes in a fourth route, wherein a first wire segment of the second continuous wire is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language should read “The method of claim 14, wherein: the plurality of slots and the plurality of wire holes are in a steerable antenna pattern; the first continuous wire and the second continuous wire follow steerable antenna routes; and, the transceiver electronics system further comprises a subsystem for obtaining a tool face” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language should read “The method of claim 18, wherein the transceiver electronics system further comprises subsystems for dividing face space into several bins and collecting and averaging the receiver data in each bin” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  
Claim language should read “The method of claim 19, wherein the transceiver electronics system further comprises subsystems for processing the tool face angle” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  
Claim language should read “The method of claim 19, wherein the transceiver electronics system further comprises subsystems for transforming binned data into coefficients of a Fourier series of the tool face angle” to provide appropriate antecedence basis.  
Appropriate correction is required.

Examiner’s Note
Claims 1-22 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Similarly, independent claim 14 is directed to patent eligible subject matter as explained above with regards to claim 1.
Regarding the dependent claims 2-13 and 15-22, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/080104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application merely recites in the preamble a method of sensing formation properties while drilling a well using the tool of the copending application (see table below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 17/082295
Application 17/080104
Claim 1.
A method of sensing formation properties while drilling a well, the method comprising: 
  disposing an antenna system on a drill collar segment, the antenna system comprising at least one transmitter antenna for creating an electromagnetic field and at least one receiver antenna for detecting the electromagnetic field; 
  disposing a transceiver electronics system on the drill collar segment, the transceiver electronics system comprising a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit including electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output; 
  wherein at least one antenna in the antenna system is a magnetic dipole based antenna for creating or detecting the electromagnetic field, the magnetic dipole based antenna comprising at least two slot based magnetic dipoles, the slot based magnetic dipoles comprising:
    slots in an outer surface of the drill collar segment; 
    wire holes beneath the outer surface connecting the slots with each other and with the transceiver electronics system, 
    a ferrite rod placed in each slot; and, 
    a continuous antenna wire passing through the slots and the wire holes via a first route and turning around and repassing through the slots and wire holes via a second route, wherein two wire segments in each slot pass above and below the ferrite rod, the continuous wire further connecting to and from the transceiver electronic system through one or more wire holes.
Claim 1.
An electromagnetic wave propagation tool comprising: 
  a drill collar segment having an outer surface; 
  an antenna system disposed on the drill collar segment, the antenna system including at least one transmitter antenna and at least one receiver antenna, at least one of the transmitter antenna or the receiver antenna in the antenna system being a magnetic dipole based antenna comprising slot based magnetic dipoles, the slot based magnetic dipoles comprising: 
    at least one wire hole positioned beneath the outer surface of the drill collar segment; 
    at least two slots positioned in the outer surface of the drill collar, the at least one wire hole connecting a plurality of slots with each other; 
    a ferrite rod placed in each slot; and, 
    a continuous antenna wire passing through slots and wire holes via a first route, the continuous wire turning around and repassing through the slots and the wire holes via a second route such that two wire segments in each slot are positioned above and below each ferrite rod; 
    a transceiver electronics system disposed on the drill collar segment, the transceiver electronics system including a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit including electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output; and, 
    wherein the at least one wire hole further connect slots with the transceiver electronics system, the continuous wire further connects with the transceiver system through the wire holes.

Claim 2. 
The electromagnetic wave propagation tool of claim 1, wherein the magnetic dipole antenna is a transmitter antenna.  

Claim 3. 
The electromagnetic wave propagation tool of claim 1, wherein the magnetic dipole antenna is a receiver antenna.

Claim 2. 
The method of claim 1, wherein the slots and slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the slot based magnetic dipoles being at one axial location on the drill collar segment and in phase forming a collective axial antenna.
Claim 4. 
The electromagnetic wave propagation tool of claim 1, wherein the slots and slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the slot based magnetic dipoles being at one axial location on the drill collar segment and are in phase forming a collective axial antenna.  

Claim 3. 
The method of claim 1, wherein the slots and slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the slot based magnetic dipoles being at one axial location on the drill collar segment, wherein the continuous wire is arranged such that two groups of slot based dipoles are formed, the magnetic dipoles in each group are in phase and the two slot based dipole groups are 180 degrees out of phase.
Claim 5. 
The electromagnetic wave propagation tool of claim 1, wherein the slots and slot based magnetic dipoles are in an axial direction and are substantially uniformly distributed azimuthally about an axis of the drill collar segment, the magnetic dipoles being at one axial location on the drill collar segment, wherein the continuous wire is arranged such that two groups of slot based dipoles are formed, the magnetic dipoles in each group are in phase and the two magnetic dipole groups are 180 degrees out of phase.  

Claim 4. 
The method of claim 1, wherein slots and slot based magnetic dipoles are in an axial direction and are disposed into three groups azimuthally distributed about an axis of the drill collar segment, the slot based magnetic dipoles being at one axial location on the drill collar segment.
Claim 6. 
The electromagnetic wave propagation tool of claim 1, wherein slots and slot based magnetic dipoles are in an axial direction and are disposed into three groups azimuthally distributed about an axis of the drill collar segment, the magnetic dipoles being at one axial location on the drill collar segment.  

Claim 5. 
The method of claim 1, wherein the slots and slot based magnetic dipoles are parallel in a cross-axial direction and are in phase forming a collective cross-axial antenna, the transceiver electronics system further comprising a subsystem for obtaining a tool face angle of the cross-axial axis.
Claim 7. 
The electromagnetic wave propagation tool of claim 1, wherein the slots and slot based magnetic dipoles are parallel in a cross-axial direction and are in phase forming a collective cross-axial antenna, the transceiver electronic system further comprising a subsystem for obtaining a tool face angle of the cross-axial axis.  

Claim 6.
The method of claim 5, wherein the slot based magnetic dipoles are disposed into two axially-distributed groups wherein the two axially-distributed groups are 180 degrees apart azimuthally about a center axis of the drill collar segment.
Claim 8. 
The electromagnetic wave propagation tool of claim 7, wherein the slot based magnetic dipoles are disposed into two axially distributed groups wherein the two axially distributed groups are 180 degrees apart azimuthally about a center axis of the drill collar segment.  

Claim 7. 
The method of claim 1, wherein the slots and slot based magnetic dipoles are in a cross-axial direction, wherein the continuous wire is arranged such that two groups of slot based dipoles are formed, the slot based magnetic dipoles in each group are in phase and the two slot based dipole groups are 180 degrees out of phase, the transceiver electronics system further comprising a subsystem for obtaining a tool face angle of the cross-axial axis.

Claim 9. 
The electromagnetic wave propagation tool of claim 1, wherein the slots and slot based magnetic dipoles are in a cross-axial direction, and wherein the continuous wire is arranged such that two dipole groups of slot based magnetic dipoles are formed, the slot based magnetic dipoles in each group are in phase and the two dipole groups are 180 degrees out of phase.  

Claim 8. 
The method of claim 1, wherein the slot based magnetic dipoles consist of two groups, with a first group of axial slot based dipoles and a second group of cross-axial dipoles in a cross-axial direction in phase, forming a collective slant antenna; and, the transceiver electronics system further comprising a subsystem for obtaining a tool face angle.
Claim 10. 
The electromagnetic wave propagation tool of claim 1, wherein the slot based magnetic dipoles consist of two groups with a first group consisting of axial slot based dipoles and a second group consisting of cross-axial slot based dipoles in a cross-axial direction and are in phase, forming a collective slant antenna; and wherein the transceiver electronics system further comprises a subsystem for obtaining a tool face angle.  

Claim 9. 
The method of claim 8, wherein the first group of axial slot based dipoles are disposed at two axial dipole locations on the drill collar segment and the second group of cross-axial slot based dipoles are disposed on the drill collar segment in between the two axial dipole locations such that a center of collective axial dipole moment coincides with a center of collective cross-axial dipole moment.
Claim 11. 
The electromagnetic wave propagation tool of claim 10, wherein the first group of axial slot based dipoles are disposed at two axial dipole locations on the drill collar segment and the second group of cross-axial slot based dipoles are disposed on the drill collar segment in between the two axial dipole locations so that a center of collective axial dipole moment coincides with a center of collective cross-axial dipole moment.  

Claim 10. 
The method of claim 8, wherein the transceiver electronics system further comprises subsystems for dividing face space into several bins and collecting and averaging receiver data in each bin.
Claim 12.
The electromagnetic wave propagation tool of claim 10, wherein the transceiver electronics system further comprises subsystems for dividing face space of the electromagnetic wave propagation tool into several bins and collecting and averaging receiver data in each bin.  

Claim 11. 
The method of claim 10, wherein the transceiver electronics system further comprises subsystems for processing binned data into a data distribution over tool face angle.
Claim 13. 
The electromagnetic wave propagation tool of claim 12, wherein the transceiver electronics system further comprises subsystems for processing binned data into a data distribution over tool face angle.  

Claim 12. 
The method of claim 10, wherein the transceiver electronics system further comprises subsystems for processing binned data into a parameter indicative of formation azimuthal properties.  

Claim 14. 
The electromagnetic wave propagation tool of claim 12, wherein the transceiver electronics system further comprises subsystems for processing binned data into a parameter indicative of formation azimuthal properties.  

Claim 13. 
The method of claim 10, wherein the transceiver electronics system further comprises subsystems for transforming binned data into coefficients of a Fourier series of tool face angle.

Claim 15. 
The electromagnetic wave propagation tool of claim 12, wherein the transceiver electronics system further comprises subsystems for transforming binned data into coefficients of a Fourier series of tool face angle.  

Claim 14. 
A method of sensing formation properties while drilling a well, the method comprising: 
  disposing an antenna system on a drill collar segment, the antenna system comprising at least one transmitter antenna for creating electromagnetic field and at least one receiver antenna for detecting electromagnetic field; 
  disposing a transceiver electronics system on the drill collar segment, the transceiver electronics system comprising a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit comprising electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output; 
  wherein at least one of the transmitter antennas or the receiver antennas in the antenna system is a magnetic dipole based antenna comprising several slot based magnetic dipoles, the slot based magnetic dipoles comprising: 
    a plurality of slots in an outer surface of the drill collar segment; 
    a plurality of wire holes beneath the outer surface connecting adjacent slots and connecting slots with the transceiver electronics system; 
    ferrite rods positioned in the plurality of slots; 
    a first continuous wire passing through a first set of the slots via the wire holes in a first route and turns around to repass through the first set of the slots and wire holes via a second route, wherein a first wire segment is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot; 
    a second continuous wire passing through a second set of the slots via the wire holes in a third route and turns around to repass through the second set of the slots and wire holes in a fourth route, wherein a first wire segment of the second continuous wire is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot; and, 
    wherein the transceiver electronics system further comprises a subsystem that maintains relative amplitude and phase between currents in the first continuous wire and the second continuous wire.
Claim 16. 
An electromagnetic wave propagation tool comprising: 
  a drill collar segment;
  an antenna system disposed on an outer surface of the drill collar segment, the antenna system comprising at least one transmitter antenna and at least one receiver antenna;
  a transceiver electronics system disposed on the drill collar segment, the transceiver electronics system comprising a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit comprising electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output; 
  wherein at least one of the transmitter antenna or the receiver antenna in the antenna system is a magnetic dipole based antenna comprising: 
    a plurality of slot based magnetic dipoles comprising two, or more slots in the outer surface of the drill collar segment and wire holes beneath the outer surface, the wire holes connecting adjacent slots, and slots with the transceiver electronics system; 
    ferrite rods positioned in the plurality of slots; 
    a first continuous antenna wire routed through a first set of the slots via the wire holes in a first route and turns around to repass through the first set of the slots and wire holes via a second route, wherein two wire segments of the first continuous wire in each slot are positioned above and below each ferrite rod within each slot, the first continuous wire further connecting to and from the transceiver electronic system;
    a second continuous antenna wire routed through a second set of the slots via the wire holes in a third route and turns around to repass through the second set of slots and wire holes in a fourth route, wherein two wire segments of the second continuous wire in each slot are positioned above and below each ferrite rod within each slot, the second continuous wire further connecting to and from the transceiver electronic system; and, 
  wherein the transceiver electronics system further comprises a subsystem that maintains relative amplitude and phase between currents in the first continuous wire and the second continuous wire.  

Claim 17. 
The electromagnetic wave propagation tool of claim 16, wherein the magnetic dipole based antenna is a transmitter antenna.  

Claim 18. 
The electromagnetic wave propagation tool of claim 16, wherein the magnetic dipole based antenna is a receiver antenna.  

Claim 15. 
The method of claim 14, wherein: the slots and wire holes are in a steerable antenna pattern; the first and second continuous wires follow steerable antenna routes; and, 
the transceiver electronics system further comprises a subsystem for obtaining a tool face.

Claim 21. 
The electromagnetic wave propagation tool of claim 16, wherein: the slots and wire holes are in a steerable antenna pattern; the first and second continuous wires follow steerable antenna routes; and, the transceiver electronics system further comprises a subsystem for obtaining a tool face.  

Claim 16. 
The method of claim 15, wherein relative amplitude and phase between currents in the first continuous wire and the second continuous wire results in an axial dipole antenna.
Claim 19. 
The electromagnetic wave propagation tool of claim 16, wherein relative amplitude and phase between the first and second continuous wires results in an axial dipole antenna.  

Claim 17. 
The method of claim 15, wherein relative amplitude and phase between currents in the first continuous wire and the second continuous wire results in a cross-axial dipole antenna.  

Claim 20. 
The electromagnetic wave propagation tool of claim 16, wherein relative amplitude and phase between the first and second continuous wires results in a cross-axial dipole antenna.  

Claim 18. 
The method of claim 15, wherein relative amplitude and phase between currents in the first continuous wire and the second continuous wire results in a slanted dipole antenna between axial and cross-axial directions.

Claim 22. 
The electromagnetic wave propagation tool of claim 21, wherein the relative amplitude and phase between the first and second continuous wires results in a slanted dipole antenna between axial and cross-axial directions.  

Claim 19. 
The method of claim 18, wherein the transceiver electronics system further comprises subsystems for dividing face space into several bins and collecting and averaging receiver data in each bin.  

Claim 23. 
The electromagnetic wave propagation tool of claim 22, wherein the transceiver electronics system further comprises subsystems for dividing face space into several bins and collecting and averaging receiver data in each bin.  

Claim 20. 
The method of claim 19, wherein the transceiver electronics system further comprises subsystems for processing the binned data into a data distribution over tool face angle.  

Claim 24. 
The electromagnetic wave propagation tool of claim 23, wherein the transceiver electronics system further comprises subsystems for processing binned data into a data distribution over tool face angle.  

Claim 21. 
The method of claim 19, wherein the transceiver electronics system further comprises subsystems for processing binned data into a parameter indicative of formation azimuthal properties.  

Claim 25. 
The electromagnetic wave propagation tool of claim 23, wherein the transceiver electronics system further comprises subsystems for processing binned data into a parameter indicative of formation azimuthal properties.  

Claim 22. 
The method of claim 19, wherein the transceiver electronics system further comprises subsystems for transforming binned data into coefficients of a Fourier series of tool face angle.

Claim 26. 
The electromagnetic wave propagation tool of claim 23, wherein the transceiver electronics system further comprises subsystems for transforming binned data into coefficients of a Fourier series of tool face angle.



Subject Matter Not Rejected Over Prior Art
Claims 1-22 are distinguished over the prior art of record for the following reasons:

Regarding claim 1. 
Wisler (US 20110084698 A1) teaches:
A method of sensing formation properties while drilling a well ([0003]: measurement of electromagnetic properties of earth formations is used too hydrocarbon exploration and production operations), the method comprising:  
disposing an antenna system on a drill collar segment ([0015], [0053]: a steerable magnetic dipole antenna is placed in a drill collar (see also [0056])), the antenna system comprising at least one transmitter antenna for creating an electromagnetic field and at least one receiver antenna for detecting the electromagnetic field ([0054]: the antenna works as a transmitter or receiver for transmitting/detecting electromagnetic fields); 
disposing a transceiver electronics system on the drill collar segment, the transceiver electronics system comprising a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit including electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output (Fig. 7, item 70 – “Trans-Receiver Circuit”; [0068], [0070]: the antenna includes transmitter and receiver capabilities, which examiner interprets to also include an electronic control unit (see also [0067])); 
wherein at least one antenna in the antenna system is a magnetic dipole based antenna for creating or detecting the electromagnetic field ([0053]-[0054]: the magnetic dipole antenna can be implemented for generating of receiving electromagnetic fields), the magnetic dipole based antenna comprising at least two slot based magnetic dipoles (Fig. 4B), the slot based magnetic dipoles comprising:
slots in an outer surface of the drill collar segment (Fig. 4B, item 110 – ‘slit’, [0061]-[0062]: slits extend on the outer surface of the tool); 
wire holes beneath the outer surface connecting the slots with each other and with the transceiver electronics system (Fig. 4B, item 31 – ‘hole’, [0061]-[0062], [0068]: holes are connected by slits), 
a ferrite rod placed in each slot ([0061]: holes are filled with ferrite, with the slits being along the hole length); and, 
a continuous antenna wire passing through the slots and the wire holes via a first route ([0061]: an antenna wire element traverses the hole), the continuous wire further connecting to and from the transceiver electronic system through one or more wire holes ([0067]: the ends of the antenna wires serve as terminals through which the antenna wires are connected electrically with power supplies, control electronics and telemetry system of MWD logging tool).  

	Wisler (US 20080224707 A1) teaches:
“An electromagnetic antenna for Measurement-While-Drilling (MWD) applications is disclosed. The antenna can include several array elements that can act alone or together in various measurement modes. The antenna elements can be disposed in tool body recesses to be protected from damage. The antenna elements can include a ferrite plate crossed or looped by independent current carrying conductors in two or more directions forming a bi-directional or crossed magnetic dipole” (Abstract: an electromagnetic antenna disposed in a tool includes ferrite plates arrangements that form magnetic dipoles).

Wu (US 5491488 A) teaches:
“An electromagnetic propagation tool using magnetic dipole antennas comprising small current loops having characteristics of a point dipole is presented. The electromagnetic tool comprises a drill collar segment having at least one dipole antenna for each transmitter and/or receiver antenna. The dipole antennas are disposed within pockets formed in the drill collar segment” (Abstract: an electromagnetic propagation tool uses magnetic dipole antennas disposed in a drill collar segment).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a continuous antenna wire passing through the slots and the wire holes via a first route and turning around and repassing through the slots and wire holes via a second route, wherein two wire segments in each slot pass above and below the ferrite rod,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 14. 
Wisler (US 20110084698 A1) teaches:
A method of sensing formation properties while drilling a well ([0003]: measurement of electromagnetic properties of earth formations is used too hydrocarbon exploration and production operations), the method comprising:  
disposing an antenna system on a drill collar segment ([0015], [0053]: a steerable magnetic dipole antenna is placed in a drill collar (see also [0056])), the antenna system comprising at least one transmitter antenna for creating an electromagnetic field and at least one receiver antenna for detecting the electromagnetic field ([0054]: the antenna works as a transmitter or receiver for transmitting/detecting electromagnetic fields); 
disposing a transceiver electronics system on the drill collar segment, the transceiver electronics system comprising a receiver electronics unit, a transmitter electronics unit, and an electronic control unit, the electronic control unit including electronic hardware, software, and firmware for scheduling and managing measurement sequence at at-least one frequency and for processing receiver data into output (Fig. 7, item 70 – “Trans-Receiver Circuit”; [0068], [0070]: the antenna includes transmitter and receiver capabilities, which examiner interprets to also include an electronic control unit); 
wherein at least one of the transmitter antennas or the receiver antennas in the antenna system is a magnetic dipole based antenna ([0053]-[0054]: the magnetic dipole antenna can be implemented for generating of receiving electromagnetic fields) comprising several slot based magnetic dipoles (Fig. 4B), the slot based magnetic dipoles comprising:
a plurality of slots in an outer surface of the drill collar segment (Fig. 4B, item 110 – ‘slit’, [0061]-[0062]: slits extend on the outer surface of the tool);
a plurality of wire holes beneath the outer surface connecting adjacent slots and connecting slots with the transceiver electronics system (Fig. 4B, item 31 – ‘hole’, [0061]-[0062], [0068]: holes are connected by slits); 
ferrite rods positioned in the plurality of slots ([0061]: holes are filled with ferrite, with the slits being along the hole length).  

	Wisler (US 20080224707 A1) teaches:
“An electromagnetic antenna for Measurement-While-Drilling (MWD) applications is disclosed. The antenna can include several array elements that can act alone or together in various measurement modes. The antenna elements can be disposed in tool body recesses to be protected from damage. The antenna elements can include a ferrite plate crossed or looped by independent current carrying conductors in two or more directions forming a bi-directional or crossed magnetic dipole” (Abstract: an electromagnetic antenna disposed in a tool includes ferrite plates arrangements that form magnetic dipoles).

Wu (US 5491488 A) teaches:
“An electromagnetic propagation tool using magnetic dipole antennas comprising small current loops having characteristics of a point dipole is presented. The electromagnetic tool comprises a drill collar segment having at least one dipole antenna for each transmitter and/or receiver antenna. The dipole antennas are disposed within pockets formed in the drill collar segment” (Abstract: an electromagnetic propagation tool uses magnetic dipole antennas disposed in a drill collar segment).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a first continuous wire passing through a first set of the slots via the wire holes in a first route and turns around to repass through the first set of the slots and wire holes via a second route, wherein a first wire segment is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot; 
a second continuous wire passing through a second set of the slots via the wire holes in a third route and turns around to repass through the second set of the slots and wire holes in a fourth route, wherein a first wire segment of the second continuous wire is positioned below each ferrite rod in each slot and a second wire segment is positioned above each ferrite rod in each slot; and, 
wherein the transceiver electronics system further comprises a subsystem that maintains relative amplitude and phase between currents in the first continuous wire and the second continuous wire,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-13 and 15-22. 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brooks; Andrew G. et al., US 5869968 A, Method and apparatus for avoiding mutual coupling between receivers in measurement while drilling
Reference discloses antennas working under the magnetic dipole theory and using ferrite rings.
CLARK B, US 20040061622 A1, Antenna, for wellbore apparatus, e.g. logging-while-drilling and wireline logging apparatus, includes curved section and coil having primary path and return path
Reference discloses an antenna structure based on rings sections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857